DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 3 of Claim 1 discloses a precast concrete panel, but this element was already disclosed in Line 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 4 of Claim 14 discloses a precast concrete panel, but this element was already disclosed in Line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being as being unpatentable over Manlove (US Patent 4403700) in view of Edward et al. (US Patent 2336604).  [Claim 1] Manlove discloses a receiving member (16) having a body extending in a first plane that is substantially parallel with a surface of the wall (Figure 1), said receiving member having at least one aperture (200), wherein 
Manlove discloses the claimed invention as discussed above, but does not disclose a precast concrete panel or an anchor extending into the precast concrete panel from the body of the receiving member.  Edward et al. discloses a precast concrete panel (28) having an outer surface, an inner surface, and sidewalls extending around a perimeter edge; a receiving member (10) and at least one anchor (29) extends into said precast concrete panel from an interior surface of the body of the receiving member.   An attachment member (20) connects to the receiving member via a protrusion.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the receiving member of Manlove into a precast concrete panel using an anchor as suggested and taught by Edward et al.  Embedding the receiving member in a precast concrete panel would firmly and securely hold the receiving member in place so that when the attachment member is assembled onto the receiving member, it would be capable of holding greater loads due to its embedment within a concrete wall.  
 [Claim 2] Manlove further discloses the attachment member comprising a retention surface (inner vertical wall of 196), said retention surface oriented substantially perpendicular to said second plane, wherein a top surface is positioned adjacent said retention surface; a bearing surface (lower side of 194) of each protrusion, said bearing surface oriented substantially parallel to said second plane, wherein a distance between said top surface and said bearing surface is larger than said longitudinal dimension of each aperture; and wherein, in an said assembled state, said retention surface contacts 
[Claim 4] Manlove further discloses a second protrusion (192) of said attachment member and a second aperture of said receiving member, wherein a bearing surface of said second protrusion is configured to contact an inner surface of said second aperture in said assembled state.  
[Claim 5] Said two side plates are substantially perpendicular to said horizontal member and said horizontal member defines a bottom surface of said attachment member (Figure 1).  
[Claim 6] Wherein said at least one aperture is two apertures and said longitudinal dimension of each aperture is oriented in a vertical direction of said receiving member (Figure 7).  

Claim 3 is rejected under 35 U.S.C. 103 as being as being unpatentable over Manlove in view of Edward et al. as discussed above, and further in view of Chasmer et al. (US Patent 7793450 B2).  Manlove in view of Edward et al. discloses the claimed invention as discussed above, including an arcuate transition surface between said top surface and said bearing surface, but does not disclose the partially enclosed volume having an arcuate surface configured to receive said arcuate transition surface.  Chasmer et al. discloses a receiving means (12) for receiving an attachment member (35).  The receiving means comprises an aperture and a partially enclosed volume having an arcuate surface (19) configured to receive an arcuate transition surface of the attachment member when a protrusion of the attachment member is rotated into the aperture (Figure 2).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an arcuate surface into the partially enclosed volume of Manlove in view of Edward et al. as suggested and taught by Chasmer et al.  Providing the arcuate surface in the partially enclosed volume (in the form of the insert of Chasmer et al.) protects partially enclosed volume from wear and tear when the attachment member is disengaged and re-engaged within the volume.  

Claims 7, 8, 11, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Cohen (US Patent 3858988) in view of Hamid (GB Patent 2031715 A) and further in view of Edward et al. (US Patent 2336604).  [Claims 7, 14, and 17] Cohen discloses a receiving member (20) having a pair of vertical apertures (22) and an additional aperture (horizontal aperture below the pair of vertical apertures), positioned below said pair of vertical apertures; an attachment member (26) having a pair of opposing side plates (Figure 1) and having a horizontal member (Figure 1) extending between lower ends of said pair of opposing side plates, each side plate having a protrusion (28) that has a retention surface oriented substantially perpendicular to a bearing surface of said protrusion, said attachment member also having an additional protrusion positioned below said protrusions of opposing side plates in a vertical direction, wherein said additional protrusion has a bearing surface; wherein said attachment member is configured to engage said receiving member such that said protrusions of said opposing side plates extend through said vertical apertures (Figure 3), and said retention surface of each protrusion of each side plate contacts said back surface of said receiving member (Figure 4), and said bearing surface of each protrusion of each side plate resides within one of said vertical apertures, and said bearing surface of said additional protrusion resides within said additional aperture of said receiving member.  A transition surface extends from the top surface to said bearing surface.  
Cohen discloses the claimed invention as discussed above, but does not disclose a precast concrete structure.  Hamid discloses a receiving member (U-shaped upright in Figure 3), which can be embedded in a concrete structure and an attachment member (U-shaped bracket member in Figure 3).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to embed the receiving member of Cohen in a concrete structure as suggested and taught by Hamid.  Hamid teaches that it is known in the art to embed receiving members for shelving within concrete structures.  

[Claim 8] Cohen further discloses said opposing side plates being arranged substantially parallel to each other and oriented in a substantially vertical direction.  
[Claim 11] Said additional protrusion extends horizontally between said pair of opposing side plates (Figure 1).  
[Claims 12 and 20] Said pair of opposing side plates and said horizontal member are made from a continuous structure that is shaped to form said pair of opposing side plates and said horizontal member.  

Claims 9, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being as being unpatentable over Cohen in view of Hamid and in view of Edward et al. as discussed above, and further in view of Manlove (US Patent 4403700).  Cohen in view of Hamid and Edward et al. discloses the claimed invention as discussed above, but does not disclose a distance between said top surface and said bearing surface of each protrusion of each side plate is larger than a vertical dimension of each vertical 

Claim 13 is rejected under 35 U.S.C. 103 as being as being unpatentable over Cohen in view of Hamid and in view of Edward et al. as discussed above, and further in view of Waalkes et al. (US Patent 5899035).  Cohen in view of Hamid and Edward et al. discloses the claimed invention as discussed above, but does not disclose the vertical dimension of the additional protrusion being substantially equal to a vertical dimension of said additional aperture.  Waalkes et al. discloses receiving 

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being as being unpatentable over Manlove (US Patent 4403700) in view of Edward et al. (US Patent 2336604) and further in view of Sterling et al. (US Patent 6499608 B1).  Manlove discloses a receiving member (16) having a body extending in a first plane that is substantially parallel with a surface of the wall (Figure 1), said receiving member having at least one aperture (200), wherein each aperture has a longitudinal dimension; a partially enclosed volume (Figure 7) positioned adjacent to the aperture; and an attachment member (10) having at least one protrusion (192, 196) and having a horizontal member (22) (Figure 7) extending between lower ends of two side plates (60, 60’), wherein in an assembled state, said at least one protrusion extends through said at least one aperture and into said partially enclosed volume (Figure 7), and said horizontal member is oriented in a second plane that is substantially perpendicular to said first plane.  A transition surface extends from said top surface to said bearing surface and comprises at least one flat edge and at least one curved edge (Figure 7).  A backplate (14) extends between the pair of side 
Manlove discloses the claimed invention as discussed above, but does not disclose a precast concrete panel or an anchor extending into the precast concrete panel from the body of the receiving member.  Edward et al. discloses a precast concrete panel (28) having an outer surface, an inner surface, and sidewalls extending around a perimeter edge; a receiving member (10) and at least one anchor (29) extends into said precast concrete panel from an interior surface of the body of the receiving member.   An attachment member (20) connects to the receiving member via a protrusion.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the receiving member of Manlove into a precast concrete panel using an anchor as suggested and taught by Edward et al.  Embedding the receiving member in a precast concrete panel would firmly and securely hold the receiving member in place so that when the attachment member is assembled onto the receiving member, it would be capable of holding greater loads due to its embedment within a concrete wall.  
Manlove discloses the claimed invention as discussed above, but does not disclose a pair of vertical apertures to receive the protrusions of the side plates.  Sterling et al. discloses a receiving member having multiple pairs of vertical apertures (20) for engagement with attachment members.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the receiving member of Manlove to include multiple pairs of vertical apertures as suggested and taught by Sterling et al.  Sterling et al. teaches that the advantage of providing multiple pairs of vertical apertures is that attachment members can not only be adjustably placed in a vertical position, but the multiple pairs of vertical apertures also allow the attachment member to be adjustably placed in different horizontal positions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A/Examiner, Art Unit 3635                                                                                                                                                                                            
/BRIAN D MATTEI/
Supervisory Patent Examiner, Art Unit 3635